Citation Nr: 1737886	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of a low back injury.

2. Basic eligibility for nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Appellant served honorably in the Army National Guard of Massachusetts from July 1965 to January 1967, to include a period of inactive duty training in July 1966 and a period of active duty for training from August 13, 1966, to August 27, 1966.  His discharge was due to failures to meet enlistment requirements and to report for reserve enlistment training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board previously remanded this matter in August 2015.

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Appellant's low back injury did not have its onset during active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).

2. The Appellant did not serve on active duty and does not have a service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back injury have not been met.  38 U.S.C.A. §§ 101 (22), (24)(B) (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for an award of nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Appellant in September 2009.

VA has a duty to assist the Appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Appellant in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Appellant's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, supplemental VA examiner examinations and opinions and additional medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Appellant has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Appellant's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Appellant is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Appellant asserts that he currently suffers from a low back injury, which developed after falling off a truck during service in August 1966.

In July 1965, the Appellant stated at his entrance examination that he was in excellent health.  The Appellant's spine and other musculoskeletal system were noted as normal.  The physician noted the Appellant to be in good physical condition and he was qualified for enlistment in the Army National Guard.

The Board notes that in June 2012, the RO made a formal finding that the Appellant's service treatment records were unavailable with the exception of the report of an enlistment medical examination and history in July 1965.  In the Board's August 2015 remand, the Board directed the RO to ascertain whether x-rays added to the electronic claims folder on September 28, 2011, were taken during service, by or on behalf of the service department during military service of the Appellant, and whether they pertained specifically to the Appellant and his lower spine.  The RO made this attempt, but the Appellant failed to respond to requests made by the RO regarding when these x-rays were taken.  Thus, there were no service treatment records that documented an injury to the lower back during service.

In August 2009, the Appellant saw his private physician for his claim.  The private physician noted that the Appellant presented with a chronic progressively worsening history of low back pain radiating into the left leg, associated with numbness, tingling and weakness.  His symptoms were found to have been exacerbated in 2007 after a lifting injury at work.  The private physician reviewed an MRI of the lumbar spine taken in June 2009, which showed severe degenerative disc disease L4/5 with complete loss of height and a grade one slip.

In December 2010, a private treatment note indicated that the Appellant was in receipt of Worker's Compensation benefits as a result of performing his job at a hotel.  The Board notes that the RO requested records relative to the Appellant's Workers' Compensation claim pursuant to the August 2015 remand directive; however, the Appellant failed to provide the records.   

In August 2011, the Appellant submitted a statement regarding his claim.  He said he was in severe pain all the time and had a hard time walking.  He stated that if he had not gotten injured at training camp with the Massachusetts National Guard in 1966 and 1967, did not go to the Army physical in Boston in 1966 and if the doctors had checked him better at the physical, then maybe they would not have passed him in good condition.  

In November 2012, the Appellant's private physician submitted an opinion regarding the etiology of the Appellant's back injury.  The private physician stated that the Appellant suffered from spondylolisthesis grade I to II at L4/5, with 22 percent whole person impairment.  He opined that this impairment was permanent and due to his injury sustained on August 13, 1966.  The Board notes that the private physician failed to provide any reasoning or rationale for this opinion.

In May 2015, the Appellant testified at a Travel Board hearing regarding his claim.  He stated that he sustained an injury to his back when he fell off the truck on night maneuvers around 1966 when he was at Otis Air Force Base in Massachusetts with the National Guard.  He said that he was taken to the infirmary at the hospital on base where the doctors took x-rays, gave him a hot compress and pain pills.  After he was released from the infirmary, he was relieved from any physical duty and was placed on guard duty.  The Appellant said that he did not go to basic training because his back was bad and that he asked to be discharged because of his back but his request was denied by his commanding officers.  Finally, the Appellant described how he did not have a problem with his back before service.    

In May 2015, the Appellant's brother, R.H., submitted a statement regarding the Appellant's claim.  R.H. reported that when the Appellant left the service, he complained of back pain and that his back did not hurt before he went into service.

In December 2015, the Appellant was afforded a VA examination for his claim.  The examiner noted a diagnosis of degenerative arthritis of the spine and spondylolisthesis.  The Appellant described how he fell off a truck when performing night maneuvers during service and was taken to a base hospital, where he stayed for several days.  The Appellant said that he went back to training and that after 1967 his back began to bother him and he had trouble lifting when he was working for his father.  Range of motion was abnormal at forward flexion 60 degrees, extension 5 degrees, right lateral flexion 20 degrees, left lateral flexion 20 degrees, right lateral rotation 30 degrees and left lateral rotation 20 degrees.  There was muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour and localized tenderness.  The examiner opined that it was less likely than not that the Appellant's back injury was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that although the Appellant mentioned back pain for many years in a March 2012 VA treatment note, he did not mention this event in military as described to the examiner and at the May 2015 hearing.  In addition, the injury to his back was not documented by his private doctor or his doctor at the VA.  The examiner stated that at the current time, there was not enough evidence to support that his current diagnosis of degenerative joint disease of the back was a result of his military service.

The Appellant has offered his own opinion on etiology, stating that he currently has a low back injury that is causally related to his active service.  The Board acknowledges that the Appellant is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Appellant is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  The Board notes the November 2012 private physician's opinion finding that the Appellant's low back injury was due to his injury in service.  However, the private physician did not provide an adequate rationale for this opinion.  This injury would have had to occur during the brief period of ACDUTRA or INACDUTRA and the private physician did not specify this.  In addition, the August 2009 and December 2010 private treatment notes reported a work-related injury to his back around 2007, yet did not make a distinction between that injury and his current low back injury.  Therefore, looking at the evidence as a whole the Board affords more probative weight to the VA examiner's opinion than the Appellant and his private physicians' opinions.

The Board has considered the doctrine of giving the benefit of the doubt to the Appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a low back injury is not warranted.

III.	Nonservice-Connected Pension

The Appellant contends that he should be eligible for pension. 

To be eligible for nonservice connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j) (West 2014); see also 38 C.F.R. § 3.3. 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

Following a review of the record, the Board determines that the Appellant is not legally eligible for non-service connected pension.  See 38 U.S.C.A. § 1521 (j).

The Appellant is not eligible for pension because his discharge was not the result of a service-connected disability during ACDUTRA or INACDUTRA.  The Appellant's service treatment records do not show any diagnosis or evaluation for a low back injury.  His service personnel records show that he was discharged for failures to meet enlistment requirements and to report for reserve enlistment training.  The Appellant contends in his May 2015 Travel Board hearing testimony that he tried to get discharged for his low back injury but was denied by his commanding officer; however, not only is there no evidence of record showing a low back injury during service, but there is no evidence that the Appellant made this request and was denied.  In his testimony, he denied seeking further treatment for his reported low back injury during service and there is no evidence to show that he underwent medical proceedings for discharge.  In addition, despite this low back injury, he testified that he was still placed on modified assignment by the commanding officer.  Overall, despite the Appellant's lay statements, there is an overwhelming lack of evidence in support of these statements.  

Pension is only available to a veteran with active duty for training if discharged for a service-connected disability.  See 38 U.S.C.A § 1521 (j).  The Appellant has no service-connected disability and he was not discharged for a service-connected disability.  The Board cannot grant pension as a matter of law, because the Appellant did not have wartime service with discharge from a service-connected disability.  See 38 U.S.C.A § 1521 (j).

The Appellant's military service records establish that he only served on INACDUTRA with the National Guard in July 1966, and ACDUTRA with the National Guard from August 13, 1966, to August 27, 1966.  Although this period overlapped the Vietnam War era, which is a recognized period of war in VA regulations, his service is nevertheless not active duty within the meaning of the law for purposes of basic eligibility to non-service-connected pension.  ACDUTRA and INACDUTRA is not the same thing as active duty, and the law has clearly defined each so as to draw a clear distinction between the two.  Thus, the Appellant's National Guard service was not active service, and it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a non-service-connected pension.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a) (3).  Furthermore, at the time of the July 2012 rating decision at issue, service connection was not in effect for any disability.  Therefore, as the Appellant did not meet the minimum eligibility requirements for basic entitlement to nonservice-connected pension at the time of the July 2012 rating decision, the Appellant's appeal with regard to this matter must be denied.

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the Board finds that the preponderance of the evidence is against the claim that the Appellant met the basic eligibility requirements for improved pension at the time that the July 2012 rating decision denied his nonservice-connected pension claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department if he believes that he has a period of active duty service.  See 38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces"). 

In this case, the DD 214 clearly shows that the Appellant was released from INACDUTRA in July 1966 and ACDUTRA in August 1966 and returned as a member of the Massachusetts Army National Guard.  Thus, the determination of the type of service is binding on VA and the Appellant's contention otherwise cannot be considered as a matter of law.

Based upon the forgoing, the Appellant does not have the requisite service to qualify for a nonservice-connected pension.  See 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56.


ORDER

1. Entitlement to service connection for residuals of a low back injury is denied.

2. Basic eligibility for nonservice-connected disability pension benefits is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


